Porter R. Chandler: Thank you sir.
Earl Warren: -- argument.
Porter R. Chandler: Pursuing the question that I had before lunch with Mr. Justice Stewart and I apologize for misnaming Mr. -- Mr. Justice Whittaker.
Potter Stewart: I wish Justice Whittaker were here.
Porter R. Chandler: On the Barnette case on the flag salute, I want to make quite plain that our position is that the flag salute even before the words "under God" were put into it was regarded as a religious right by the Jehovah's Witnesses and was so treated by this Court. The Jehovah's Witnesses thought that the flag salute even without those words was the worship of graven images and exposed a participant to power of damnation and if my friends are right in their contention, any conscientious, agnostic or atheist can object to the flag salute in its present form and cannot merely ask to have it -- have his child excused but can ask to have it embo -- abolished and that is the case that's now pending in the New York Court of Appeals. And any conscientious Jehovah's Witness and the Jehovah's Witnesses are not unknown in this Court as litigants. Any Jehovah's Witness could say that the flag salute without those words should be abolished for the whole school room so that his child should not be pointed out as different. And the Jehovah's Witness child is put -- is marked off as considerably different because in the case of the flag salute, there is an open gesture prescribed and a child who doesn't say it can be spotted right away. A child who doesn't want to say this prayer can just keep silent and not say it at all. I take one further step in our national heritage and that is the words "In God We Trust" which were declared to be our national motto. I regret to say that the very same organization which is publicly announced that is sponsoring this case has gone off record as saying that it's a violation of the First Amendment to have the words "In God We Trust" displayed on the walls of the public school where a child can read it. I presume the same organization would say that it was unconstitutional to read or to teach these words from the Constitution of Iowa, "We the people of the State of Iowa, grateful to the Supreme Being for the blessings he thereto enjoyed and feeling our dependence on him for a continuance of those blessings." Or this from New Jersey, "We the people of the State of New Jersey, grateful to Almighty God for the civil and religious liberty which he has so long permitted as to enjoy and looking to him for a blessing upon our endeavours to secure and transmit the same unimpaired to succeeding generations," or this from Texas, "Humbly invoking the blessings of Almighty God." The plain fact is that as this Court has said, such things run through our national history and our national heritage and it would, in the view of the parents whom I represent, be a warping of our national heritage forcibly to rewrite the curriculum of every public school to extend everything that slants in that direction yet nothing less than that is what my friends are now asking. I do not ask my friends to --
Earl Warren: Mr. Chandler may I ask you?
Porter R. Chandler: Yes.
Earl Warren: Just what is the basis of your client's objection that it deprives their children of the right to have religious instruction in the school?
Porter R. Chandler: I wouldn't go that far Your Honor.
Earl Warren: Well you -- you emphasize to us that some are Protestants, some are Catholics and some are Jews and so forth.
Porter R. Chandler: Yes.
Earl Warren: And you put it all in a religious context --
Porter R. Chandler: I put it on a religious context --
Earl Warren: And then --
Porter R. Chandler: -- in this (Voice Overlap) --
Earl Warren: Your people had denied that. Now --
Porter R. Chandler: This --
Earl Warren: -- is it because of religion?
Porter R. Chandler: This -- this is my position that it -- it is part if our national heritage to have this kind of thing including the principles of the declaration of independence and that if a school board having in mind local sentiment and responsive to local needs, feels that it is appropriate to include that sort of thing in the curriculum. It is a -- I won't say a destruction but in an impairment and infringement of our children's rights to share in what we regard as our national heritage to have that excluded on the suit of petitioners who have not a cent of pocket book injury who claim that this prayer is not particularly objectionable and who have shown no compulsion and no coercion against themselves. We object to their dictating to an unwilling school board and to unwilling parents their theory of national history and national heritage.
Earl Warren: But if -- but your -- your clients, religionist though they aren't, do not contend that the petitioner was to prevail that this would deny them of any religious (Voice Overlap) --
Porter R. Chandler: I think it would -- it would be a step in the direction of (Voice Overlap) --
Earl Warren: I beg your pardon?
Porter R. Chandler: I think it would be a step in the direction of denying us a share in the religious heritage of the country which we feel is part of a proper educational system. That's the best answer I can give (Voice Overlap) I would not go so far as to say that we can mandamus the school board to compel it to put this in.
Earl Warren: No.
Porter R. Chandler: But that it -- now that it's there and that in accordance with long tradition, we think we are entitled to be heard on the reasonableness of the request that it be abolished.
Earl Warren: Oh yes. I -- I'm not -- I'm not questioning --
Porter R. Chandler: That's my position.
Earl Warren: -- your rights to be heard --
Porter R. Chandler: That's my position Your Honor.
Earl Warren: -- I assume that.
Porter R. Chandler: Right.
Felix Frankfurter: You reject them -- you reject the suggestion that the school system of minor children must be kept on a wholly secular basis or do you say that -- that it is secular basis in any valid sense if it also takes for granted if there's a religious foundation to our nation.
Porter R. Chandler: I would take the latter Your Honor. I would say -- I would agree with Your Honor in that definition of secular. Now secular in the sense of extending any mention of God from our national history and from our education is not the kind of secularism that I think the First Amendment contemplated. I would take Your Honor's second definition and accept it.
Felix Frankfurter: Well of course this case isn't quite -- the issue in this case isn't quite the name of the -- the appellation of God or the invocation of God must never be allowed to be made in a school -- in a public -- in a -- in a public school.
Porter R. Chandler: This case Your Honor is -- is not bad.
Felix Frankfurter: It's not bad.
Porter R. Chandler: My impression is that it is. My impression is that that's the claim of my opponents and I should be interested and relieved if they were to say otherwise.
Earl Warren: Well, I have the idea from listening to -- to Mr. Butler that, although he didn't say this but for instance if the -- if the word of God appeared in some poem in -- in English that they would have no objection to -- to that but that wouldn't be --
Porter R. Chandler: Oh I think -- yes. That (Voice Overlap) that is quite true.
Earl Warren: That would be the factors of religion but he objects to this because it's pinpointed at religious training.
Porter R. Chandler: Well is it religious training? I would ask Mr. Butler to recite the words of the declaration of the independence or to say that all men are created equal and that they're endowed by their creator with amendable rights.
Earl Warren: Well I understand him say that he would -- he would not -- not to object to -- to that.
Porter R. Chandler: He would, I take it, object to reading such things as the Constitution of New Jersey which contain a definite acknowledgement with dependence on God.
Hugo L. Black: Why would he?
Porter R. Chandler: Why would he?
Hugo L. Black: Why would he? Why do you compare that to the daily prayer in school which a judge, from what you say, you devotedly believe that's a wonderful thing for the religious education of the people of this country.
Porter R. Chandler: And for instructing them in their national heritage of which religion is a part, not excluding the school system. I would say --I -- I cannot see any difference between instructing them in the principles in -- involved in that state constitution (Voice Overlap) --
Hugo L. Black: Suppose this is compared with -- to Mohammad.
Porter R. Chandler: Where do Mohammad? If this were --
Hugo L. Black: What would you say?
Porter R. Chandler: If the traditional heritage of this country were Mohammadanism, I would -- I would say no objection provided Christians were excused from saying it.
Hugo L. Black: Suppose with what it is now, this prayer values should have to -- would be to Mohammad -- Mohammadan, would you claim that the local community could justify that prayer being given out of the tax money of the people?
Porter R. Chandler: A Mohammadan prayer in a predominantly Mohammadan community.
Hugo L. Black: Well, either -- let's take it first not in a Mohammadan community. Do you think there's a difference -- do you think that a -- that there -- there's a local option in connection with whether you can teach religion in the public schools?
Porter R. Chandler: Well, the question that -- that I would --
Hugo L. Black: Tax paid school.
Porter R. Chandler: The question I would quarrel with is teaching a religion. I say that this is teaching an essential part of our national heritage and that -- to that -- to the extent that religion is part of our national heritage, we've got to face that fact.
Hugo L. Black: Well, I made a mistake in using the word "teaching”.
Porter R. Chandler: Yes.
Hugo L. Black: Would you think or do you argue tax paid schools throughout the country, public schools, and if they desire to do so, teach Mohammadan prayer and one Christian prayer and another Jewish prayers and another Shinto prayers and another.
Porter R. Chandler: I think Your Honor is posing a question that is not within the bounds of facts as they are now. What situation would be if the tradition and history of our country were different from what it is, would be something else again.
Felix Frankfurter: May I ask you this question before you sit down Mr. Chandler.
Porter R. Chandler: Yes, Your Honor.
Felix Frankfurter: The preamble of New York Constitution makes reference to Almighty God.
Porter R. Chandler: Grateful to Almighty God for our liberties.
Felix Frankfurter: Now, do I understand your position to be that the problem immediately before the recitation of this prayer in circumstances in which it is made, in the school in which it is being carried on, raises precisely the same question as though in the classes, whatever they call it, government, current affairs.
Porter R. Chandler: Yes sir.
Felix Frankfurter: The teacher thought it desirable to read the Constitution of the State of New York including this preamble.
Porter R. Chandler: Not exactly the same. It's exactly the same as if this prayer read, "Almighty God we are grateful to you for our liberties."
Felix Frankfurter: But --
Porter R. Chandler: Which is what the Constitution says and if by a change of grammar, that prayer were recited getting to school, we would have precisely this case.
Felix Frankfurter: Very well. The prayer to align it to the words that the preamble of New York Constitution (Inaudible) whatever it is.
Porter R. Chandler: The Constitution of 1896 and copied from the constitutions as far back, I know it's 1826.
Felix Frankfurter: Now, you say that in a class on the government of Political Science into whatever the appropriate label would be --
Porter R. Chandler: Yes sir.
Felix Frankfurter: -- dealing with the New York Constitution that to read that the whole Constitution for that purpose in those circumstances would raise the same questions or rather the probable case immediately before us, raise the same question as my hypothetical case.
Porter R. Chandler: Almost the same.
Earl Warren: Very well.
Porter R. Chandler: Thank you Your Honor.